       Case 4:18-cv-07727-HSG Document 85 Filed 06/08/20 Page 1 of 2


 1   JOHN L. BURRIS, Esq., SBN 69888
     BEN NISENBAUM, Esq., SBN 222173
 2   PATRICK M. BUELNA, Esq., SBN 317043
 3   LAW OFFICES OF JOHN L. BURRIS
     Airport Corporate Center
 4   7677 Oakport St., Suite 1120
     Oakland, CA 94621
 5   Telephone:     (510) 839-5200
     Facsimile:     (510) 839-3882
 6   Email: John.Burris@johnburrislaw.com
 7   Email: BNisenbaum@gmail.com
     Email: Patrick.Buelna@johnburrislaw.com
 8
     Attorneys for Plaintiff
 9

10
                                    UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12

13     JUAN ORTIZ.,                            ) Case No. 4:18-cv-07727-HSG
                                               )
14                    Plaintiff,               ) STIPULATION AND PROPOSED ORDER
                                               ) TO DISMISS DEFENDANTS
15     vs.                                     )
                                               )
16     CCSF, et al.                            )
                                               )
17                    Defendant(s).            )
                                               )
18                                             )
                                               )
19

20

21

22

23

24

25

26

27

28


                                                 1

     STIPULATION AND PROPOSED ORDER TO DISMISS DEFENDANTS
       Case 4:18-cv-07727-HSG Document 85 Filed 06/08/20 Page 2 of 2


 1
            IT IS HEREBY STIPULATED AND AGREED by and between the parties and/or their
 2
     respective counsel(s) that the above-captioned action is voluntarily dismissed, with prejudice in its
 3
     entirety and as to each and every defendant, including the Defendants CITY AND COUNTY OF
 4
     SAN FRANCISCO; KEVIN CONWAY; SAM PARK; MICHAEL VIGIL; BRENDA SOSA; and
 5
     BERNARD ARTIFICIO pursuant to the Federal Rules of Civil Procedure 41(a)(1)(A)(ii). The
 6
     parties stipulate for each party to bear its own attorney’s fees and costs.
 7

 8
     Dated: June 4, 2020
 9

10                                                   By:      Patrick M. Buelna
                                                              Ben Nisenbaum, Esq.
11                                                            Patrick M. Buelna, Esq.
                                                              Attorneys for Plaintiffs
12

13   Dated: June 4, 2020
14
                                                        By:     Renee Rosenblit
15                                                              Renee Rosenblit
                                                                Attorneys for Defendants
16

17
                                                    ORDER
18

19           IT IS SO ORDERED: The above captioned case and Defendants CITY AND COUNTY
20   OF SAN FRANCISCO; KEVIN CONWAY; SAM PARK; MICHAEL VIGIL; BRENDA SOSA;
21   and BERNARD ARTIFICIO shall be dismissed from this case with prejudice.
22

23

24   DATED: _______________,
               6/8/2020      2020                             ___________________________________
                                                              HAWYOOD S. GILLIAM, JR.
25                                                            Judge of the United States District Court

26

27

28


                                                       2

     STIPULATION AND PROPOSED ORDER TO DISMISS DEFENDANTS
